[Cite as State ex rel. Simpson v. Bradley, 2019-Ohio-1620.]
                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


State ex rel. Donovan E. Simpson,                       :

                 Petitioner,                            :

v.                                                      :              No. 18AP-1002

Warden Charles Bradley                                  :           (REGULAR CALENDAR)
Pickaway Correctional Institution,
                                                        :
                 Respondent.
                                                        :




                                          D E C I S I O N

                                       Rendered on April 30, 2019


                 On brief: Donovan E. Simpson, pro se.

                                          IN HABEAS CORPUS

BROWN, J.
        {¶ 1} Petitioner, Donovan E. Simpson, has filed an original action requesting this
court issue a writ of habeas corpus ordering respondent, Charles Bradley, Warden at
Pickaway Correctional Institution, to release him from confinement.
        {¶ 2} This matter was referred to a magistrate of this court, pursuant to Civ.R. 53
and Loc.R. 13(M) of the Tenth District Court of Appeals. The magistrate issued the
appended decision, including findings of fact and conclusions of law, recommending this
court sua sponte dismiss the action because petitioner failed to comply with the
requirements of R.C. 2969.25(C). The magistrate further recommended that, because
petitioner did not prevail and did not establish indigency, this court should order
petitioner to pay the costs of the proceedings. No objections have been filed to that
decision.
No. 18AP-1002                                                                             2

       {¶ 3}   Finding no error of law or other defect on the face of the magistrate's
decision, we adopt the magistrate's decision as our own, including the findings of fact and
conclusions    of   law   contained   therein.   In   accordance   with   the   magistrate's
recommendation, we dismiss the complaint and order petitioner to pay the costs of these
proceedings.
                                                                          Action dismissed.

                     LUPER SCHUSTER and BRUNNER, JJ., concur.

                                ___________________
[Cite as State ex rel. Simpson v. Bradley, 2019-Ohio-1620.]

                                               APPENDIX
                               IN THE COURT OF APPEALS OF OHIO

                                    TENTH APPELLATE DISTRICT

The State ex rel. Donovan E. Simpson,                   :

                 Petitioner,                            :

v.                                                      :              No. 18AP-1002

Warden Charles Bradley                                  :           (REGULAR CALENDAR)
Pickaway Correctional Institution,
                                                        :
                 Respondent.
                                                        :


                               MAGISTRATE'S DECISION

                                     Rendered on January 10, 2019


                 Donovan E. Simpson, pro se.


                                       IN HABEAS CORPUS
                                    ON SUA SPONTE DISMISSAL

        {¶ 4} Relator, Donovan E. Simpson, has filed this original action asking this court
to issue a writ of habeas corpus ordering Charles Bradley, Warden at the Pickaway
Correctional Institution, to release him from confinement.
Findings of Fact:
        {¶ 5} 1. Relator is an inmate currently incarcerated at Pickaway Correctional
Institution.
        {¶ 6} 2. At the time he filed this action, relator filed an affidavit of indigence;
however, he failed to attach thereto a certified copy which includes the amount in his
inmate account for the six months preceding the filing of the action.
No. 18AP-1002                                                                                            4

Conclusions of Law:
        {¶ 7} The magistrate recommends that this court sua sponte dismiss this action
because relator has failed to comply with the requirements of R.C. 2969.25(C).
        {¶ 8} In regard to filing fees, R.C. 2969.25(C) and 2969.22 distinguish between
paying the full amount of filing fees upon filing (referred to as "prepayment" of fees) and
paying the fees pursuant to periodic deductions from the inmate's account maintained by
the prison.1 Under R.C. 2969.25(C), an inmate who seeks waiver of prepayment on
grounds of indigency must file an affidavit that includes: (1) a statement of the amount in
the inmate's account for each of the preceding six months as certified by the institutional
cashier, and (2) a statement of all other cash and things of value owned by the inmate.
        {¶ 9} Compliance with the provisions of R.C. 2969.25 is mandatory and failure to
satisfy the statutory requirements is grounds for dismissal of the action. State ex rel.
Washington v. Ohio Adult Parole Auth., 87 Ohio St.3d 258 (1999); State ex rel.
Zanders v. Ohio Parole Bd., 82 Ohio St.3d 421 (1998); State ex rel. Alford v. Winters, 80
Ohio St.3d 285 (1997).
        {¶ 10} In State ex rel. Pamer v. Collier, 108 Ohio St.3d 492, 2006-Ohio-1507, the
Supreme Court of Ohio affirmed the judgment of the court of appeals from Medina
County which had dismissed the complaint of George D. Pamer, an inmate at Mansfield
Correctional Institution, for his failure to comply with the requirements of R.C.
2969.25(C). Specifically, the court stated:
                Pamer's cashier statement did not set forth the account
                balance for the month immediately preceding his mandamus
                complaint - August 2005. See R.C. 2969.25(C)(1), which
                requires an inmate filing a civil action against a government
                employee seeking waiver of prepayment of court filing fees to
                file a "statement that sets forth the balance in the inmate
                account for each of the preceding six months, as certified by
                the institutional cashier." Pamer's failure to comply with R.C.
                2969.25(C)(1) warranted dismissal of the complaint. State ex
                rel. Foster v. Belmont Cty. Court of Common Pleas, 107 Ohio
                St.3d 195, 2005-Ohio-6184, 837 N.E.2d 777, ¶ 5.

Id. at ¶ 5-7.

1Under the statute, when the inmate has submitted the requisite affidavit of indigency, the clerk charges

the inmate's account for funds in excess of ten dollars. Following that payment, all income in the inmate's
account (excluding the ten dollars) is forwarded to the clerk each month until the fees are paid.
No. 18AP-1002                                                                             5

       {¶ 11} Likewise, in State ex rel. Ridenour v. Brunsman, 117 Ohio St.3d 260, 2008-
Ohio-854, the Supreme Court affirmed the judgment of the Ross County Court of Appeals
which had dismissed the complaint filed by William L. Ridenour because of his failure to
comply with R.C. 2969.25(C). In that case, Ridenour had filed a motion for
reconsideration attaching a statement setting forth his inmate account balance for the six
months preceding the filing of his complaint; however, the statement was not certified by
the institutional cashier.
                In affirming the judgment of the appellate court, the Supreme Court stated:
                "The requirements of R.C. 2969.25 are mandatory, and
                failure to comply with them subjects an inmate's action to
                dismissal." State ex rel. White v. Bechtel, 99 Ohio St.3d 11,
                2003-Ohio-2262, 788 N.E.2d 634, ¶ 5. Ridenour failed to
                comply with R.C. 2969.25(C)(1), which requires an inmate
                filing a civil action against a government employee seeking
                waiver of prepayment of court filing fees to file with the
                complaint a "statement that sets forth the balance in the
                inmate account of the inmate for each of the preceding six
                months, as certified by the institutional cashier."

                Moreover, although Ridenour claims that the court erred in
                failing to grant him leave to amend his complaint to comply
                with R.C. 2969.25(C)(1), he never filed a motion to amend
                his complaint. Instead, he filed a motion for reconsideration,
                which was "a nullity because his mandamus action was filed
                originally in the court of appeals, rendering App.R. 26(A)
                inapplicable." State ex rel. Washington v. Crush, 106 Ohio
                St.3d 60, 2005-Ohio-3675, 831 N.E.2d 432, ¶ 5.

Id. at ¶ 5-6.

       {¶ 12} Pursuant to the above-cited authority and because relator cannot cure this
deficiency now or at a later date, it is the magistrate's decision that this court should
dismiss relator's complaint. Further, pursuant to the above-cited authority, inasmuch as
relator did not prevail and did not establish indigency, this court should order relator to
pay the costs of the proceedings.


                                               /S/ MAGISTRATE
                                               STEPHANIE BISCA
No. 18AP-1002                                                                  6

                           NOTICE TO THE PARTIES

           Civ.R. 53(D)(3)(a)(iii) provides that a party shall not assign as
           error on appeal the court's adoption of any factual finding or
           legal conclusion, whether or not specifically designated as a
           finding of fact or conclusion of law under Civ.R.
           53(D)(3)(a)(ii), unless the party timely and specifically objects
           to that factual finding or legal conclusion as required by Civ.R.
           53(D)(3)(b).